DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeppsson (US 7,325,720 B2) in view of Dolby (US 2013/0264380 A1) in view of Guest (US 2001/0032872 A1).
Regarding claim 1, Jeppsson teaches a paperboard container comprising: a paperboard receptacle enclosing in an assembled state a three-dimensional space configured to receive a food product (Figs. 1-2) and having an opening through which the food product enters the space; and a paperboard closure disposed across the opening, the closure comprising first and second surfaces (3B), the first surface attached to the receptacle along a first surface fold line and the second surface attached to the receptacle along a second surface fold line (between elements 1 and 3B), the first surface having a first surface edge opposite the first surface fold line, the first surface edge with a length and a first surface tab 4+5 attached to and projecting from the first surface edge, and the second surface having a second surface edge opposite the second surface fold line.  Jeppsson does not teach the recited adhesive nor the second surface edge with a second surface tab attached to and projecting from the second surface edge, or a tamper evident region.
Regarding the second surface tab, Jeppsson teaches the container forms a gable top with a peak that is pinched in a gable formation (Fig. 2).  Dolby teaches an analogous gable top closure using an overlapping tab to Jeppsson’s and teaches providing fold lines around the peak of the container (Fig. 2).  It would have been obvious to one of ordinary skill in the art to modify the structure of Jeppsson with these additional fold lines as taught by Dolby with the motivation of facilitating the folding of the carton into a gable configuration.  
Regarding the adhesive, Jeppsson teaches the container is closed by a sealing flap 4 with adhesive and an extra lift flap is present to facilitate operation (col 2 lines 21-28).  Guest teaches an closure system for paper products (0009) that closes with an adhesive and teaches providing a cover flap having an edge with a length and a tab 18 attached to the edge, the tab having a first position (Fig. 3a) wherein the tab overlies a portion of the first surface having a length substantially equal to the length of the edge and a second position wherein the tab is spaced from the first surface, one of the tab and the portion of the first surface having an adhesive 16 (0013) disposed thereon and the other of the tab and the portion of the first surface having a release coating (0013) disposed thereon, wherein with the tab in the first position, the one of the tab and the portion of the first surface having the adhesive disposed thereon cannot be joined to the second surface to seal the closure (0041-0042), and wherein with the tab in the second position (Fig. 3c), the one of the tab and the portion of the first surface having the adhesive disposed thereon is joined to the second surface to seal the closure (0042).  It would have been obvious to one of ordinary skill in the art to modify the structure of Jeppsson with the adhesive system of Guest with the motivation of allowing a user to selectively close the container using a system that doesn’t require any moistening and allows for easy application, as taught by Guest (0009).  As Jeppsson teaches that the end flap 5 is a lifting flap and the first surface has the sealing flap, the examiner takes the position one of ordinary skill would find it obvious to place the adhesive on the sealing strip and the release coating on the lifting flap. 
Regarding the one of the first and second surfaces having a tamper-evident region of weakness that may be irreversibly split to open the closure.  Dolby teaches an analogous gable top closure and Dolby teaches providing a vertical tear line in the closure (Fig. 4D) to enable a user to create a pouring spout out of the gable top (0026), and it would have been obvious to further modify the structure of Jeppsson with this tear line for that purpose.
Regarding claims 2-3, Jeppsson teaches the portion of the first surface has a length that is at least 90% of the length of the first surface edge measured at its longest dimension (Fig. 2 illustrates they are the same length).
Regarding claim 4, Jeppsson is modified with the closure system of Guest, and Guest teaches closure system uses a pressure-sensitive adhesive (0013) disposed a silicone release coating (claim 5).  As Jeppsson teaches that the end flap 5 is a lifting flap and the first surface has the sealing flap, the examiner takes the position one of ordinary skill would find it obvious to place the adhesive on the sealing strip and the release coating on the lifting flap.
Regarding claim 11, Jeppsson teaches the paperboard container comprises a rectangular box (elements 1; Fig. 1).
Regarding claim 12, Jeppsson teaches a semi finished form (col 2 lines 5-10) that demonstrates a flat storage state.  Jeppsson is modified with the closure system of Guest, and Guest teaches the tab remains in the first position until the container is closed by the user (0041).  The examiner takes the position that modified Jeppsson is functionally capable of being positioned in a flat state by folding the fold lines between the side walls.

Claims 5-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jeppsson (US 7,325,720 B2) in view of Dolby (US 2013/0264380 A1) in view of Guest (US 2001/0032872 A1) as applied to claim 1 above, and further in view of Huth (US 2008/0023534 A1).
Regarding claim 5, Jeppsson does not teach a region of weakness disposed along a second surface edge.  Huth teaches an analogous gable top container and teaches providing a line of weakness along the first and second surface edges (Fig. 6) to facilitate a user fully opening the gable top container (Fig. 3).   Huth teaches gable top containers may be fully opened, but providing such tear lines facilitates it (0005), and it would have been obvious to one of ordinary skill in the art to further modify the structure of Jeppsson with the line of weakness of Huth for that purpose.
Regarding claim 6, Jeppsson teaches the length of the second surface edge is qual to the length of the first surface edge, and the second surface tab has a length that is substantially equal to the length of the second surface edge (Fig. 1).
Regarding claims 7-8, Jeppsson teaches the length of the second surface tab is at least 90% of the second surface edge measured at its longest dimension (they are the same; Fig. 1).
Regarding claim 9, Jeppsson is modified with the line of weakness of Huth, and Huth teaches the region of weakness is a line of perforations (0048; Fig. 6).
Regarding claim 10, Jeppsson is modified with the line of weakness of Huth, and using a different interpretation Huth teaches the region of weakness is a tear strip 40 (0042; Fig. 3) as the opening of the container removes a strip of material.
Regarding claim 13, Jeppsson teaches the paperboard closure is a gabled closure (col 1 lines 5-13) with an apex along the aligned first and second surface edges (Figs. 1-2).
Regarding claim 14, Jeppsson teaches the paperboard closure comprises third and fourth sections 3A, the third and fourth sections joined between the first and second sections (Figs. 1-2).

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734 

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734